UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4768



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WONNICK LOUIS, a/k/a Wonni, a/k/a Shorty,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (CR-02-30098)


Submitted:   June 21, 2006                  Decided:   July 13, 2006


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis Dene, DENE & DENE, P.C., Abingdon, Virginia, for Appellant.
Jean Barrett Hudson, Bruce A. Pagel, OFFICE OF THE UNITED STATES
ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wonnick Louis appeals his conviction and sentence to 108

months in prison and five years of supervised release following his

guilty plea to one count of conspiracy to possess with intent to

distribute at least fifty grams of cocaine base and five hundred

grams of cocaine in violation of 21 U.S.C. §§ 841, 846 (2000).

Louis’s    attorney     has   filed   a   brief   pursuant   to   Anders    v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal but raising the issue of whether the district

court committed error in sentencing Louis. Louis has been informed

of his right to file a pro se supplemental brief but has not done

so.     However, Louis filed a pro se motion for appointment of new

counsel in which he explained he wished to raise the issue of

whether his trial counsel was ineffective.          We affirm.

            In Louis’s plea agreement, he stipulated that he was

accountable for between five hundred grams and 1.5 kilograms of

cocaine base and between five hundred grams and two kilograms of

cocaine.    The Government agreed not to oppose Louis’s sentencing

under the safety valve provisions limiting applicability of the

statutory minimum sentence, see 18 U.S.C. § 3553(f) (2000); U.S.

Sentencing Guidelines Manual (“USSG”) § 5C1.2 (2004), and to

recommend a two-level reduction for acceptance of responsibility.

Louis    waived   his   right   to    appeal   sentencing    issues   and   to

collaterally attack his criminal judgment and sentence.               Louis,


                                      - 2 -
whose native language is Creole, was provided an interpreter at his

guilty plea hearing.        The district court conducted an extensive

colloquy in compliance with Fed. R. Civ. P. 11(b).           Louis affirmed

that he had reviewed the plea agreement with his attorney and fully

understood it; he was satisfied with his attorney; he had agreed to

be held accountable for the drug quantities in his plea agreement;

and he understood he was giving up his right to appeal sentencing

issues.

           Based on evidence of controlled buys and information from

Louis’s other buyers, the presentence report determined Louis was

responsible for distribution of at least 1.4 kilograms of cocaine

base and at least 595 grams of cocaine equivalent to 29,019

kilograms of marijuana.       Accordingly, Louis’s base offense level

under   USSG   §    2D1.1   was   thirty-six.      The   probation   officer

recommended a two-level reduction under the safety valve and a two-

level reduction for acceptance of responsibility.            With an offense

level of thirty-two and criminal history category I, Louis’s

advisory guideline range was 121 to 151 months.              At sentencing,

Louis’s counsel objected to the drug quantities, but counsel

acknowledged       the   quantities     were    consistent    with   Louis’s

stipulations and the Defense had no contrary evidence.

           The district court overruled the objection and adopted

the factual findings in the presentence report.              However, after

hearing argument from Louis’s counsel and a statement from Louis,


                                      - 3 -
the district court accorded Louis an additional one-point reduction

for acceptance of responsibility.          Thus, his total offense level

was thirty-one, and his advisory guideline range was 108 to 135

months.   The district court sentenced Louis at the low end of his

sentencing range to 108 months.

          On appeal, Louis’s counsel has raised the issue of

whether the sentence imposed by the district court was clearly

erroneous.     See United States v. Jones, 31 F.3d 1304, 1315-16 (4th

Cir. 1994).*    We conclude the district court did not commit error

in sentencing Louis. As acknowledged by the Defense at sentencing,

the Government’s evidence of relevant conduct was uncontradicted

and consistent with Louis’s stipulations.         The district court did

not clearly err in finding the Government met its burden of proving

relevant conduct.     Moreover, Louis’s sentence was within properly

calculated     advisory   and   statutory   sentencing   ranges   and   was

reasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).      Finally, ineffective assistance claims should be

raised under 28 U.S.C. § 2255 (2000) and are only cognizable on

direct appeal when they are conclusively shown by the record.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

The record before us does not support such a finding.




     *
      The Government has not sought to enforce Louis’s waiver of
appellate rights.

                                   - 4 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Louis’s conviction and sentence.             We

also deny his motion for appointment of new counsel.              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                    - 5 -